WORTHEN, J.,
dissenting.
I respectfully dissent. There is no requirement that fingerprints be found on the inside of the place of entry when a citizen’s home has been burglarized. Koster v. State, 773 S.W.2d 763 (Tex.App.— Beaumont 1989, pet. ref'd). Fingerprints with evidence that an intruder was inside a house which has been burglarized are sufficient to establish guilt in a burglary case where the evidence shows no other explanation than that the prints were made at the time of the offense. Id. at 764. Three of the Appellant’s fingerprints were taken on the day of the burglary from the scene of entry into the home of the victim, Debbie Alonzo.
Appellant introduced evidence at the time of trial to show that he had entered the house a month earlier when it had' been vacant and unlocked. This was to imply that his three fingerprints could have been placed at the scene of entry prior to the date of the burglary. The State rebutted that line of testimony by offering the evidence of the home’s previous owner, Ronnie Melton, who attested that he had kept the house locked at all times and checked on it each day to make sure that it remained secure. Further, Alonzo herself testified that she had washed all of the windows prior to moving into the house.
Alonzo testified she had left her house locked and completely secure when she left for work the morning it was burglarized. She returned home in mid-afternoon to find it totally ramshackled with items randomly strewn about. This shows an intruder was in the house at the same time Appellant’s fingerprints were placed on the window at the scene of entry into Alonzo’s home.
The twelve men and women of the jury were instructed on reasonable doubt. If they had reasonable doubt as to when Appellant placed his fingerprints on the window, they were instructed to find Appellant “not guilty.” The jury obviously believed that the evidence showed Appellant had placed his three fingerprints at the scene of the break-in at the time the home was burglarized. These three fingerprints, coupled with the fact that the stolen guns from Alonzo’s home were found hidden under the kitchen floor of a house where Appellant had once lived and which was still currently owned by his stepfather, would lead any rational trier of fact to have found beyond a reasonable doubt that the Appellant was guilty of burglary of this habitation. Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979). Since the evidence is both legally and factually sufficient, the Appellant’s conviction should be sustained.